DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, upon which claims 8-13 depend, the recitation “…adapted to a facility including: a warm-water bath storing warm water heated by a first heater; and a drying chamber having its inside heated by a second heater, wherein heat of air exhausted from the drying chamber to outside air heats the warm water in the warm-water bath…” renders the claiming of “a heat recovery device” indefinite. “Adapted to” clauses are provided interpretation under MPEP 2111.04 which recites that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. MPEP 2111.02 discloses treatment of the preamble and structures recited therein – “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation”. 
In the instant case, it is unclear if the structures after “including:” is a part of the device of facility, or if the facility is a part of the device due to the inclusion of plural transitional phrases “including” and “comprising”.
For examination on the merits, the structures will herein be interpreted to not be a part of the device as claimed. Rather, it the structures are interpreted to be something that is adaptable. For example, an exhaust duct is merely a pipe structure that is adaptable to any such further structure, tank, other pipes, etc. Thus, the use of the device is herein interpreted to not further structurally limit the device as claimed since it does not impart any particular structure required for adaptation.
As to claims 8 and 9, the recitation “a temperature sensor detecting a temperature of the warm water bath and a control unit controlling a heat application amount by the first heater so that a detection result from the temperature sensor attains a previously determined set temperature” further limits a control unit controlling a structure related to the preamble thus is unclear as to how it further limits the claimed “heat recovery device” since the first heater is a not positively recited structure of the instant claim language. Since the limitations further recite structure related to the preamble and intended use of the heat recovery unit, for examination on the merits they are deemed to not further limit the heat recover device as claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al (US 2015/0047351 A1).
As to claim 6, Ishikawa discloses a heat recovery device the heat recovery device comprising: 
	an exhaust duct (#4 to 6)); 
	an exhaust bypass duct communicating between two positions in the exhaust duct (#5 at two positions to 6); 
	a warm-water circulation pipe (#25; 
	a heat exchanger provided at a midway portion of the warm-water circulation pipe so as to cause heat of the air in the exhaust bypass duct to be absorbed by the warm water in the warm-water circulation pipe (#22); 
	a warm-water bypass pipe communicating between two positions downstream to the heat exchanger in the warm-water circulation pipe or between one position downstream to the heat exchanger in the warm-water circulation pipe and the warm-water bath (#13); 
	a heatsink provided at the warm-water bypass pipe (#11/12); 
	a first distribution-changing valve configured to change distribution of air flowing from the exhaust duct to the exhaust bypass duct (#7 [0031]); and 
	a second distribution-changing valve configured to change distribution of water flowing from the warm-water circulation pipe to the warm-water bypass pipe (#26 OR #15 [0025], [0026] [0030]).
	As the limitation “adapted to a facility including: a warm-water bath storing warm water heated by a first heater; and a drying chamber having its inside heated by a second heater, wherein heat of air exhausted from the drying chamber to outside air heats the warm water in the warm-water bath,” said limitation appears in the preamble which discloses the sources of either hot air or warm water which does not further delineate the structure of the actual heat recovery device, insomuch as the recovery device being capable of connection to any particular sources not so limited to the structure outlined in the preamble.
	Thus, the limitations “through which the air exhausted from the drying chamber to the outside air passes” and “through which the warm water of the warm- water bath circulates recite the source of either the air or water which does not further structurally define the ducts or pipes as claimed insomuch as a pipe which accepts air can be adapted to accept air from any source since it is just a pipe; similarly. Thus, even though the prior art discloses a recover device in a different application, the structure of the device is nevertheless the same as that claimed thus properly anticipated. 


As to claim 6, Ishikawa further discloses a cooling fan sending air to the heatsink (#12).

As to claims 8 and 9, interperetation has been given to the claims as outlined above and deemed to not further limit the heat recovery device thus are considered properly anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795